The Chancellor.
It was said in argument, on the part of the defendant, that, from the manner in which the complainant got the title in him, he had no equity calling for his protection against the judgment of the defendant.
The question whether the sale by him, as administrator of J. Northrup, deceased, and the subsequent conveyance of the property to him by the purchaser at that sale, were good as between bim and those interested in the estate of Northrup, is not before us in this cause. For the purposes of this cause, the complainant stands in the place of J. Northrup, and holds the same position as if the questions involved in this cause were presented in a proceeding in this court between J. Northrup and J. H. Hall as a judgment creditor of Uzal C. Haggerty.
As between them the case stands thus : Northrup was a bona *119fide purchaser for a valuable consideration on the 6th of May, 1842, by deed recorded May 1,1842, from Jacob Morris. Jacob Morris was then in the actual possession and occupancy of the property, a considerable portion of it being cleared, and he cultivating it as a farm. The partition deeds between the Morrises, by which this property was set off in severalty to J acob Morris, had before been made, and were recorded the same day the deed from Jacob Morris to Northrup was recorded. On the 23d of May, 1840, partition ivas made between Peter L. Struble and the Morrises, by which this 123 28-100 acres was set off in severalty to the Morrises ; and these partition deeds were recorded May 23d, 1840. The testimony shows that the parts conveyed by metes and bounds by these deeds of partition between Peter L. Struble and the Morrises, had been, by agreement, occupied separately before these deeds were made, according to the boundaries of the separate parts given by these deeds ; and that Peter L. Struble and the Morrises had possessed and occupied and exercised the usual acts of possession and ownership, notoriously, from April, 1833, the timo when Haggerty conveyed to the Morrises his undivided half of the property, i. e. of the whole trac t of 246 56-100 acres. Horec was a notorious possession under title, from April 1833, to May 1842, when Northrup bought ; and he bought of a man in the actual possession and occupancy under the same title ; and the partition deeds between Peter L„ Struble and the Morrises were on record, recorded May 23, 1840.
Under the circumstances under which Northrup purchased, it cannot be doubted that he would hold against a purchaser under the Haggerty title on the day on which Hall’s judgment against Haggerty was entered. Such a purchaser would clearly have been chargeable with notice.
The 18th section of the “Act respecting conveyances” provides, that every deed for landsjo any purchaser of the same, made since January 1, 1821, shall be void and of no effect against a subsequent judgment creditor or bona fide purchaser or mortgagee for a valuable consideration, not having notice thereof, unless such deed shall be recorded within fifteen days after the time of signing, sealing and delivering the same.
*120If this section is to be read so as to exclude constructive notice, then, if a deed is made to-day by A. to B., and recorded 16 days hence, of'property of which B. goes into possession, and which he occupies for years and then sells to C., and of which C. goes into possession, and which he occupies for years and then sells to D., all which intermediate deeds are duly recorded, and then E., twelve, fifteen or nineteen years after the deed from A. to B., recovers a judgment against A., the deed from A. to B. is void as against such judgment creditor, unless, before his judgment was entered, he had actual notice of the deed from A. to B. I apprehend that such a reading of this section cannot be sustained.
The section was not intended to exclude the idea that such a state of facts might arise, by sale by the purchaser from A., and by his grantee to another, and so on through several conveyances, through a long course of years, the actual possession accompanying the several titles, and all the intermediate deeds duly recorded, as will charge a creditor obtaining a judgment against A. after all this, and for a debt that may have accrued but yesterday, with constructive notice of the deed from A. to B.
Another view of the statute might be taken. It provides that every deed from a grantor against whom a judgment shall be subsequently recovered, shall be void &c. It does not say that a deed from such grantor’s grantee to a bona fide purchaser from such grantee, duly recorded, shall be void against a subsequent judgment creditor of the first grantor. It leaves untouched the-doctrine that, though a deed from A. to B. may be void as against a subsequent judgment creditor of A., yet a deed from B. to C. , a bona fide purchaser from B., may be good against such subsequent judgment creditor of A.
I am of opinion that a judgment creditor stands on no better ground under this statute than a purchaser; and that what would charge a subsequent purchaser with constructive notice will charge a subsequent judgment creditor with the notice contemplated by this statute. And I am of opinion, further, that the facts in this case would be sufficient to charge a subsequent pur*121chaser, buying at the time the defendant’s judgment was entered, with constructive notice.
In reference to the answer in this case, I do not think it comes up to a full denial of actual notice.
Decree for complainant.